[NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIRST CIRCUIT

No. 98-1547

                       UNITED STATES OF AMERICA,

                                Appellee,

                                    v.

                        FERNANDO VAZQUEZ-ORTIZ,
                              a/k/a PAPO,

                         Defendant, Appellant.




              APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

          [Hon. Juan M. Perez-Gimenez, U.S. District Judge]



                                  Before

                         Selya, Circuit Judge,

                       Cyr, Senior Circuit Judge,

                       and Lipez, Circuit Judge.




     Edward E. Parson on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco, Assistant
United States Attorney, and Camille Vélez-Rivé, Assistant United States
Attorney, on brief for appellee.
August 24, 1999
          Per Curiam. Fernando Vazquez-Ortiz challenges the 97-month

sentence imposed upon him for conspiring to launder monetary

instruments.   We affirm the district court judgment.

          First, Vazquez claims, the district court erred by placing

him in criminal history category III, see U.S.S.G. § 4A1.1, given that

the Arecibo Superior Court subsequently vacated an earlier conviction

for aggravated larceny. On the other hand, the government counters

with a more recent document from the same superior court which

conclusively refutes any such vacatur.

          Second, Vazquez contends that the government breached a

provision in the plea agreement — that the base offense level was to be

23 and that "there would not be any further adjustment" — by remaining

silent as the district court imposed a three-level enhancement, on its

own motion, based on the supervisory role Vazquez played in the offense

of conviction. See U.S.S.G. § 3B1.1. Once again we disagree, since

the district court carefully explained to Vazquez, during the plea

colloquy, that it was not bound by the sentencing recommendation made

by the government. See United States v. Grimm, 170 F.3d 760, 768 (1st

Cir. 1999). Moreover, the government neither agreed to recommend that

the court impose no upward adjustments, cf. United States v. Velez-

Carrero, 77 F.3d 11 (1st Cir. 1996), nor to oppose whatever upward

adjustments the probation office might recommend or the district court

might opt to impose, cf. United States v. Clark, 55 F.3d 9 (1st Cir.


                                  3
1995).

          Finally, Vazquez argues that the district court erred in

basing its § 3B1.1 enhancement exclusively on the conclusory

description of his involvement in the charged offense set forth in the

presentence report, and by refusing to conduct an evidentiary hearing.

First, the presentence report contained reliable evidence of the

supervisory role played by Vazquez. See United States v. Gonzalez-

Vazquez, 34 F.3d 19, 25 (1st Cir. 1994) ("Facts contained in a

presentence report ordinarily are considered reliable evidence for

sentencing purposes.").     It indicated that Vazquez produced and

distributed flyers which he and his codefendants utilized to gain

access to mailboxes for the purpose of stealing U.S. Treasury checks.

Vazquez used his own vehicle to transport codefendants to these sites,

to obtain false identification cards, and to cash the stolen checks.

See United States v. Joyce, 70 F.3d 679, 683 (1st Cir. 1995) (noting

that § 3B1.1 enhancement may apply where defendant was "responsible for

organizing others for the purpose of carrying out the crime"). At the

Rule 11 hearing, Vazquez, through counsel, not only accepted the

government’s description of the evidence, but "made no proffer

regarding any [other] possible, let alone relevant or material,

evidence that would be brought forward at an evidentiary hearing."

United States v. Grant, 114 F.3d 323, 327 (1st Cir. 1997).

          Accordingly, the factual determinations made by the district


                                  4
court were not clearly erroneous. United States v. Ticchiarelli, 171
F.3d 24, 28 (1st Cir. 1999).

          Affirmed.




                                 5